DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
This office action is responsive to the affidavit and arguments filed on 04/27/2022. Claims 1, 3-16, 19-69, 71-104, 107-166 and 174-176 are presently pending in this application.
Election/Restrictions
Claims 1 and 107 are allowable. The restriction requirement among Species I, as set forth in the Office action mailed on 03/15/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/15/2019 is withdrawn.  Claims 5, 10-13, 29, 37, 40-45, 47-55, 75, 78-79, 92-95, 98-99, 111,117-119, 122, 135, 143, 146-151, 153-161, and 174-176, directed to the various species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable generic claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Derek Mason on 05/12/2022.
The application has been amended as follows: 
Claim 5, line 1 is amended as follows:
activating [[a]] the second biological response
Claim 10, line 2 is amended as follows:
[[a]] the first biological response and said activating [[a]] the second biological response
Claim 11, line 1 is amended as follows:
[[a]] the first biological response
Claim 11, line 2 is amended as follows:
 [[a]] the second biological response
Claim 12, line 1 is amended as follows:
[[a]] the first biological response
Claim 12, line 2 is amended as follows:
 [[a]] the second biological response
Claim 13, line 1 is amended as follows:
[[a]] the first biological response
Claim 13, line 2 is amended as follows:
 [[a]] the second biological response
Claim 48, line 2 is amended as follows:
removal of fat deposits
Claim 79, line 7 is amended as follows:
removal of fat deposits
Claim 93, line 2 is amended as follows:
with [[a]] the target structure.
Claim 95, line 1 is amended as follows:
the 
Claim 110, line 1 is amended as follows:
[[a]] the first biological response
Claim 111 line 1 is amended as follows:
 [[a]] the second biological response
Claim 112, line 1 is amended as follows:
[[a]] the first biological response
Claim 113, line 1 is amended as follows:
 [[a]] the second biological response
Claim 114, line 1 is amended as follows:
[[a]] the first biological response
Claim 116, line 2 is amended as follows:
[[a]] the first biological response and said activating [[a]] the second biological response
Claim 117, line 1 is amended as follows:
[[a]] the first biological response
Claim 117, line 2 is amended as follows:
 [[a]] the second biological response
Claim 118, line 1 is amended as follows:
[[a]] the first biological response
Claim 118, line 2 is amended as follows:
 [[a]] the second biological response
Claim 119, line 1 is amended as follows:
[[a]] the first biological response
Claim 119, line 2 is amended as follows:
 [[a]] the second biological response
Claim 120, line 1 is amended as follows:
[[a]] the first biological response
Claim 120, line 2 is amended as follows:
 [[a]] the second biological response
Claim 154, line 2 is amended as follows:
[[a]] the first biological response
Claim 13, line 2 is amended as follows:
 removal of fat deposits
Allowable Subject Matter
Claim(s) 1,3-16,19-69,71-104,107-166 and 174-176 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method.
The closest prior art of record is Bourke, JR. et al. (US 2014/0323946 A1).
Regarding claim 1 and 107, Bourke fails to teach among all the limitations or render obvious the method as claimed, which includes: Claim 1 “one or more light emitters, each capable of emitting at least two different wavelengths of light, each wavelength of light associated with a different biological response” and “activating plural biological responses in the target structure depending on the different wavelengths of light provided internally within the target structure by the one or more light emitters”; Claim 107 “one or more diamond or diamond-like carbon light emitters capable, upon exposure to an applied initiation energy, of emitting one or more wavelengths of light corresponding to respective one ore more biological responses” and “activating the one or more biological responses in the target structure depending on the emitted one ore more wavelengths of light provided internally within the target structure from the one ore more diamond or diamond-like carbon light emitters”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783